Citation Nr: 0728831	
Decision Date: 09/13/07    Archive Date: 09/25/07

DOCKET NO.  04-27 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial disability rating greater than 
10 percent for radiculopathy to the left lower extremity.  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel



INTRODUCTION

The veteran had active military service from October 1961 to 
October 1964.  

The issue of radiculopathy of the left lower extremity comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a May 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  
The TDIU issue on appeal comes before the Board on appeal 
from a prior January 2004 rating decision of the RO in 
Nashville, Tennessee.  

The veteran cancelled his Travel Board hearing scheduled for 
August 2005.  See 38 C.F.R. § 20.704 (2006).

In a September 2006 Board decision, the current issues before 
the Board were remanded for the issuance of a statement of 
the case (SOC) and for extra-schedular consideration.  In 
that same Board decision, the Board also confirmed the RO's 
previous denial of service connection for various new and 
material, service connection, and increased rating issues.  
At this time, the veteran has not appealed any of these 
issues.  As such, they are not before the Board at this time.  


FINDINGS OF FACT

1.  The veteran's radiculopathy of the left lower extremity 
is not moderate or severe in degree as evidence of record 
does not demonstrate foot drop, weakness, significant sensory 
loss, bowel or bladder impairment, muscle atrophy, loss of 
strength, or loss of reflexes.

2.  The veteran has the following service-connected 
disabilities: lumbar spine arthritis and disc disease, rated 
as 20 percent disabling; and left lower extremity 
radiculopathy, rated as 10 percent disabling.  The combined 
service-connected disability rating is 30 percent.  

3.  The evidence does not demonstrate that the veteran is 
unable to secure or follow a substantially gainful occupation 
due to his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating greater 
than 10 percent for left lower extremity radiculopathy have 
not been met.   38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1-4.7, 4.21, 4.124a, Diagnostic Code 8520 (2006).  

2.  The criteria for entitlement to TDIU have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.1, 4.16, 4.19 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2006).  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's radiculopathy of the left lower extremity, 
associated with his lumbar spine disability, is currently 
evaluated as 10 percent disabling under Diagnostic Code 8520.  
38 C.F.R. § 4.124a (2006).  The veteran has appealed the 
original May 2005 rating decision that granted service 
connection at 10 percent.  This could result in "staged 
ratings" based upon the facts found during the period in 
question.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2006).  

Under 38 C.F.R. § 4.124a, disability from neurological 
disorders is rated from 10 to 100 percent in proportion to 
the impairment of motor, sensory, or mental function. With 
partial loss of use of one or more extremities from 
neurological lesions, rating is to be by comparison with 
mild, moderate, severe, or complete paralysis of the 
peripheral nerves.  The term "incomplete paralysis" indicates 
a degree of lost or impaired function substantially less than 
the type of picture for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.  When the involvement is only sensory, 
the rating should be for the mild, or at most, the moderate 
degree.  38 C.F.R. § 4.124a (2006).  

Under Diagnostic Code 8520, mild incomplete paralysis of the 
sciatic nerve warrants a 10 percent rating; moderate 
incomplete paralysis warrants a 20 percent rating; moderately 
severe incomplete paralysis warrants a higher 40 percent 
rating; and severe incomplete paralysis of the sciatic nerve 
with marked muscular atrophy warrants a 60 percent rating.  
With complete paralysis of the sciatic nerve, which warrants 
an 80 percent rating, the foot dangles and drops, there is no 
active movement possible of muscles below the knee, and 
flexion of the knee is weakened or (very rarely) lost.  
38 C.F.R. § 4.124a (2006).  

The words "slight," "moderate" and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6.  

In this case, the medical evidence of record reveals some 
radiculopathy, numbness, and decreased sensation in the left 
lower extremity radiation.  However, overall, this disability 
is not characterized by foot drop, weakness, significant 
sensory loss, bowel or bladder impairment, muscle atrophy, 
loss of strength, or loss of reflexes.  See VA examinations 
conducted in October 2004 and March 2005, and Hein Family 
Medicine records dated in 2005 and 2006.  Consequently, his 
radiculopathy and loss of sensation in the left lower 
extremity is only mild in degree, warranting only a 10 
percent rating.  38 C.F.R. § 4.7. 

In making this determination, the Board acknowledges that the 
May 2005 VA examiner noted some evidence of reduced strength 
in the left lower extremity.  However, in contrast, the 
October 2004 examiner noted no strength deficits, and more 
recent Hein private treatment records dated 2005 to 2006 
record full strength in the lower extremities, providing 
evidence against a higher rating.  

In addition, the Board acknowledges that the October 2004 VA 
examiner noted slightly impaired left lower extremity 
reflexes at that time.  However, in contrast, the May 2005 VA 
examiner noted "brisk" reflexes, and more recent Hein 
Family Medicine records from 2005 to 2006 did not document 
reflex problems, providing more evidence against this claim.  

The Board finds that the intermittent evidence of reduced 
strength and reflexes in the left lower extremity is not 
reflective of the overall disability picture that more 
closely approximates the criteria for a rating of 10 percent.  
38 C.F.R. § 4.7.  In particular, private Hein treatment 
records dated 2005 to 2006 actually show some improvement 
with the veteran's radiculopathy as there are several 
notations of no leg pain, no weakness, and no paresthesias.  
Simply stated, the evidence in support of the veteran's claim 
is outweighed by other medical evidence of record.  

The Board must find that the post-service medical record, as 
a whole, provides evidence against this claim, outweighing 
the veteran's contentions.  Absent consistent evidence of 
weakness and loss of reflexes in the left lower extremity, 
Board concludes that the preponderance of the evidence is 
against a disability rating greater than 10 percent for the 
veteran's left lower extremity radiculopathy.  38 C.F.R. § 
4.3.  Nonetheless, if the disability picture changes in the 
future, the veteran is free to file a claim for an increased 
rating.      

Total disability is considered to exist when there is any 
impairment which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a)(1).  Total disability may 
or may not be permanent. Id.  Total ratings are authorized 
for any disability or combination of disabilities for which 
the rating schedule prescribes a 100 percent evaluation.  38 
C.F.R. § 3.340(a)(2).  

A total disability rating for compensation purposes may be 
assigned on the basis of individual unemployability: that is, 
when the disabled person is, in the judgment of the rating 
agency, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  38 
C.F.R. § 4.16(a).  In such an instance, if there is only one 
such disability, it must be rated at 60 percent or more; if 
there are two or more disabilities, at least one disability 
must be rated at 40 percent or more, and sufficient 
additional disability must bring the combined rating to 70 
percent or more. Id.

Individual unemployability must be determined without regard 
to any non-service connected disabilities or the veteran's 
advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. 
Brown, 4 Vet. App. 361 (1993).  

If, however, a veteran fails to meet the applicable 
percentage standards enunciated in 38 C.F.R. § 4.16(a), 
rating boards should refer to the Director, Compensation and 
Pension Service for extra-schedular consideration all cases 
where the veteran is unable to secure or follow a 
substantially gainful occupation by reason of service-
connected disability.  38 C.F.R. § 4.16(b).  See also Fanning 
v. Brown, 4 Vet. App. 225 (1993).  The veteran's service-
connected disabilities, employment history, educational and 
vocational attainment, and all other factors having a bearing 
on the issue must be addressed.  38 C.F.R. § 4.16(b).    

Essentially, in this case, the veteran contends that he has 
been unable to work since May 1999 because of his service-
connected disabilities.  From 1990 to 1999, the veteran 
worked as a truck driver.  He has a high school education.  
According the veteran's own statements, and also a Social 
Security Administration (SSA) decision dated May 2000 with 
accompanying medical records, the veteran was considered too 
disabled to work as of May 1999.    

The veteran has the following service-connected disabilities: 
lumbar spine arthritis and disc disease, rated as 20 percent 
disabling; and left lower extremity radiculopathy, rated as 
10 percent disabling.  The combined service-connected 
disability rating is 30 percent.  See 38 C.F.R. § 4.25 
(combined ratings table).  The Board has reviewed the 
service-connected conditions, and found no basis to increase 
the evaluations.  The evaluation of the back disorder was 
fully addressed by the Board in the September 2006 decision 
and the undersigned finds no other evidence received since 
that time that would provide a basis to increase the 
evaluation of this disorder.  The criteria for an increase in 
the evaluation of the back disorder is denied on the same 
basis used by the Board in September 2006.  Therefore, the 
percentage criteria of 38 C.F.R. § 4.16(a) are not met.  

Consequently, the only remaining question in this case is 
whether the veteran is unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected disabilities.  38 C.F.R. § 4.16(b).  In this 
regard, in its September 2006 remand, in light of the 
veteran's contentions and the record, the Board asked the RO 
to refer the case to the Director of Compensation and Pension 
for a determination as to whether the veteran is entitled to 
an extra-schedular TDIU rating in accordance with the 
provisions of 38 C.F.R. § 4.16(b).  The RO complied with this 
request, and the Director of Compensation and Pension issued 
a Memorandum discussing whether the veteran is entitled to an 
extra-schedular rating.  

Upon review of the evidence, the Director of Compensation and 
Pension in May 2007 found no basis for an extra-schedular 
award.  

In this case, as in Van Noose, supra, there simply is no 
evidence of unusual or exceptional circumstances to warrant a 
total disability rating based on the veteran's service-
connected disabilities alone.  In this regard, although the 
veteran's service-connected lumbar spine and radiculopathy 
disabilities do impact his ability to secure employment, the 
veteran also has several other significant nonservice-
connected disabilities to the knees, feet, toes, and 
shoulders that negatively impact his ability to work.  The 
severe nonservice connected disorders clearly impact on the 
veteran's ability to work, providing evidence against this 
claim. 

The Board emphasizes it may not consider the effects of 
nonservice-connected disabilities when assessing 
unemployability.  38 C.F.R. § 3.341(a).  Specifically, SSA 
disability records reveal that the primary diagnosis for 
disability is due to muscle and ligament disorders of the 
feet and knees.  The veteran's service-connected lumbar spine 
condition is listed as a secondary diagnosis.  The Board 
finds that SSA records provide evidence against this claim by 
indicating the severity of the nonservice connected 
disorders.

Private treatment records disclose that the veteran was no 
longer able to work after he underwent a bunionectomy to the 
left foot in February 1999 (another nonservice connected 
disorder).  He has also been diagnosed with bilateral pes 
planus and hallux rigidus.  He is not service-connected for 
any of these conditions.  The veteran himself indicated in a 
November 1999 statement that he could no longer safely work 
as a truck driver since the time of his foot surgery.  He has 
indicated that he has difficulty depressing the clutch 
control when driving a truck.    

In fact, there is no competent medical evidence that 
establishes the veteran's inability to work due solely to 
service-connected lumbar spine and left lower extremity 
radiculopathy disabilities.  In particular, recent treatment 
records dated 2005 to 2006 from Hein Family Medicine show 
improvement in his service-connected conditions.  Overall, it 
is clear from VA and private treatment records that the 
veteran did not leave his previous employment as a trucker 
solely due to service-connected disabilities.      

Most importantly, upon evaluation for extra-schedular 
consideration in May 2007, the Director of Compensation and 
Pension, after reviewing the medical evidence in the claims 
folder, opined that the veteran's service-connected 
disability picture did not warrant an extra-schedular rating.  
In making this determination, the Director listed recent 
treatment records documenting treatment for various 
nonservice-connected disorders.  The post-service medical 
records, as a whole, support this conclusion as they also 
demonstrate the severe nature of the nonservice-connected 
disabilities.  

In summary, the Board finds that the preponderance of the 
evidence is against entitlement to TDIU.  38 C.F.R. § 4.3.  
The veteran does not meet the percentage criteria under 38 
C.F.R. § 4.16(a), and the evidence does not otherwise 
demonstrate an inability to secure or follow a substantially 
gainful occupation due to his service-connected disabilities.  
Other nonservice-connected conditions have also been found to 
impact his employment.  His 30 percent combined schedular 
evaluation adequately reflects the impairment in earning 
capacity due to his service-connected disabilities.  See 
38 C.F.R. § 4.1 (disability ratings are based on average 
impairment of earning capacity).  Therefore, the TDIU appeal 
is denied.   

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of VCAA letters dated in July 
2003, August 2003, and October 2006, the RO advised the 
veteran of the evidence needed to substantiate his increased 
initial rating and TDIU claims and explained what evidence VA 
was obligated to obtain or to assist the veteran in obtaining 
and what information or evidence the veteran was responsible 
to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Thus, the Board finds that the RO has provided all 
notice required by the VCAA for the first three elements of 
notice.  38 U.S.C.A. § 5103(a).  See Quartuccio, supra.

The Board also notes that the radiculopathy appeal stems from 
an initial rating assignment.  In this regard, the Court has 
held that an appellant's filing of a notice of disagreement 
regarding an initial disability rating, such as the case 
here, does not trigger additional section 5103(a) notice.  
Indeed, the Court has determined that to hold that 
section 5103(a) continues to apply after a disability rating 
or an effective date has been determined would essentially 
render sections 7105(d) and 5103A and their implementing 
regulations insignificant and superfluous, thus disturbing 
the statutory scheme.  Dingess at 491, 493, 500-501.  In this 
case, in the May 2005 rating decision on appeal, service 
connection for radiculopathy was granted, and a disability 
rating and effective date assigned.  Thus, VA's duty to 
notify under 38 U.S.C.A. § 5103(a) is discharged.  Dingess at 
490.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

In any event, the RO issued an additional VCAA notice letter 
in October 2006 with information specific to the claim for an 
increased initial rating for left lower extremity 
radiculopathy. 

With regard additional first element notice, October 2006 
correspondence from the RO further advised the veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).  Notably, 
the RO did not provide Dingess notice of the first element 
prior to the initial adjudication on appeal.  Pelegrini, 18 
Vet. App. at 120.  It is important to note that the decision 
in Dingess was only recently issued by the Court.  Therefore, 
there was no basis for the VA to act in accordance with a 
Court decision that did not exist until March 2006.    

In addition, no VCAA letter met the 4th element of VCAA 
notice by asking the veteran to provide any evidence in his 
possession that pertains to the claims. Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004).  

Finally, the Board observes that the RO did not provide the 
veteran with complete VCAA notice prior to the adverse 
determinations on appeal.  Pelegrini, 18 Vet. App. at 120.

In this regard, most recently, in Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007), the Federal Circuit held that any 
error by VA in providing the notice required by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial.  In other words, any error in the timing of VCAA 
notice or the content of the four elements of VCAA notice is 
presumed prejudicial, and the VA has the burden of rebutting 
this presumption by showing that the error was not 
prejudicial to the veteran in that it does not affect the 
essential fairness of the adjudication.  To do this, the VA 
must demonstrate: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the notice what 
was needed, or (3) that a benefit could not have been awarded 
as a matter of law.  

Thus, there is a presumption of prejudice due to the timing 
error for the elements of VCAA notice and due to the content 
error in providing no 4th element VCAA notice.  However, the 
Board finds that prejudice has been rebutted in this case by 
the following: (1) based on the communications sent to the 
veteran over the course of this appeal, the veteran clearly 
has actual knowledge of the evidence he is required to submit 
in this case; and (2) in this case, based on the veteran's 
contentions and the communications provided to the veteran by 
the VA over the course of this appeal, the veteran reasonably 
understands from the notices provided what was needed.  

Specifically, the veteran submitted additional personal 
statements, private medical records, and a lay statement from 
his wife.  In addition, the actual notices provided by the VA 
are clear and pertinent to the veteran's contentions, such 
that a reasonable person could understand what was required 
to prove the claims.  Further, with regard to the fourth 
element of VCAA notice, the VCAA letter dated in July 2003 
advised the veteran that the VA would required "additional 
information and evidence."  In fact, the veteran 
specifically responded to VCAA letters by submitting 
additional evidence and signing authorizations for the VA to 
obtain private medical evidence.  Thus, any notice deficiency 
in VCAA notice did not affect the essential fairness of the 
adjudication.   

Overall, even though the VA, under Sanders, may have erred by 
relying on various post-decisional documents to conclude that 
adequate VCAA notice has been provided, the veteran was 
afforded a meaningful opportunity to participate in the 
adjudication of his claims.  Overton v. Nicholson, 20 Vet. 
App. 427, 435 (2006).

With respect to the duty to assist, the RO has secured 
service medical records (SMRs), relevant VA medical 
examinations, SSA disability records, an extra-schedular 
evaluation, and private medical records as identified and 
authorized by the veteran.  Neither the veteran nor his 
representative has stated that any additional evidence 
remains outstanding.  The Board is also satisfied as to 
compliance with its instructions from the September 2006 
remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As 
such, the duty to assist has been met.  38 U.S.C.A. § 5103A.  

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


